Citation Nr: 1447809	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include right shoulder impingement and degenerative joint disease. 

2.  Entitlement to service connection for a left shoulder disorder, to include rotator cuff tendonitis and degenerative joint disease. 

3.  Entitlement to service connection for a cervical disorder, to include as secondary to claimed shoulder disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1979 to June 1999. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2013 the Board remanded the issues on appeal for further development. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals evidence that is duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal with the exception of the September 2014 brief.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In March 2013 the Board remanded the issues on appeal in order to obtain any outstanding treatment records and for the Veteran to be afforded a VA examination to determine the current nature and etiology of his right shoulder disorder, left shoulder disorder, and cervical spine disorder.   

First, the Board notes that the AOJ was directed to afford the Veteran the opportunity to submit any additional records and to obtain VA and private treatment records.  The AOJ never contacted the Veteran to either afford him the opportunity to submit additional records or to determine if there were any outstanding private treatment records.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that on remand the AOJ should contact the Veteran to determine if there are any outstanding VA and private treatment records. 

The Board also remanded in order for the Veteran to be provided a VA examination.  The VA examiner was directed to consider the Veteran's lay statements and his record of strenuous activities over many years in the course of his twenty years of service from June 1979 to June 1999, including but not limited to, years of engaging in heavy weight lifting, football, and baseball.  It was also noted that the Veteran was already service connected for degenerative changes of multiple other joints based on such conditions becoming manifest in service.  The VA examiner was directed to opine whether activities in service at least as likely as not (50 percent or greater probability) caused or substantially contributed to the Veteran's current disabilities even though they were not treated in service.  The VA examiner was directed to provide a separate opinion, for each disorder of the shoulders and cervical spine identified, and state whether it was at least as likely as not (i.e., 50 percent or greater probability) that each identified disorder developed in service or is otherwise causally related to service.  The VA examiner was also directed to consider whether medication prescribed for the Veteran's knees may have masked symptoms of the claimed shoulders and neck, in service or following service.  As to each shoulder and for the cervical spine, the examiner was directed to state whether medical records support the presence of arthritis in the joint in the first year following service, between June 1999 and June 2000.  Finally, the VA examiner was asked to discuss whether it is at least as likely as not that any identified cervical spine disorder was caused or aggravated (permanently increased in severity) by the Veteran's claimed shoulder disorders. 

The January 2013 VA examiner opined that cervical spine and shoulder conditions were less likely than not incurred in or caused by the claimed in-service event.  The rationale was that the Veteran's service treatment records had no documentation of an injury or treatment for the cervical spine or shoulders.  The Veteran's degenerative joint disease of the cervical spine was mild which gave an indication of a fairly new developed condition.  In addition, the shoulder x-ray revealed widening of the AC joint and spurring and that is indicative of early formation of osteoarthritis.  She then stated that the Veteran was in service between 1979 and 1999, "which is over thirty years ago" and that there is no likely relationship between the Veteran's present condition of the shoulder or the cervical spine and service.   

The Board finds that the January 2013 VA examination opinion did not fulfill the directive of the December 2012 remand.  First, the VA examiner was directed to consider the Veteran's lay statements, his record of strenuous activities over many years in the course of his twenty years of service, and the fact that the Veteran was already service connected for degenerative changes of multiple other joints based on such conditions becoming manifest in service.  Instead, the VA examiner stated that part of her rationale for a negative nexus opinion was based upon the lack documentation citing injury or treatment for the claimed disorders in the Veteran's service treatment records.  The VA examiner failed to discuss whether the medication prescribed for the Veteran's knees may have masked symptoms.  She also did not discuss whether the Veteran's arthritis was present one year after service.  The VA examiner stated that the Veteran's service was more than thirty years ago; however, the Veteran retired from the military in 1999 which is 15, not 30 years ago.  Moreover, the VA examiner did not discuss if the Veteran's cervical condition was secondary to his shoulder conditions.  The Board finds that the December 2012 remand directives were not complied with.   Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the Veteran's claims file should be sent to the December 2012 VA examiner for an addendum opinion to determine the nature and etiology of his cervical spine disorder and shoulder disabilities. 



Accordingly, the case is REMANDED for the following action:

1.   The AOJ should obtain all outstanding VA and private treatment records.  The AOJ should also request that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the AOJ should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

2.  The Veteran's claims file should be returned to the December 2012 VA examiner.  If the December 2012 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The VA examiner is requested to specifically address the following:

A) The VA  examiner is asked to opine whether activities in service at least as likely as not (50 percent or greater probability) caused or substantially contributed to the Veteran's current cervical spine disorder and/or shoulder disabilities.  

The VA examiner is directed to consider the Veteran's lay statements as well as his record of strenuous activities over many years in the course of his twenty years of service from June 1979 to June 1999, including but not limited to, years of engaging in heavy weight lifting, football, and baseball.  In addition, the Veteran is service connected for degenerative changes of multiple other joints based on such conditions becoming manifest in service.  The Board notes that these conditions were not treated in service.  The 2012 opinion is inadequate because lay statements were not considered of addressed.  

B.  For each disorder of the shoulders and cervical spine identified, the VA examiner should provide a separate opinion whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service.

C.  The VA examiner should state whether medication prescribed for the Veteran's knees may have masked symptoms of the claimed shoulders and neck, in service or following service. 

D.  For each shoulder and for the cervical spine, the VA examiner should separately provide opinions on whether medical records support the presence of arthritis in the joint in the first year following service, between June 1999 and June 2000.

E.  For each disorder of the cervical spine, the VA examiner should also address whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's claimed shoulder disorders. 

The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.

A rationale must be provided for any opinion offered.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



